DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


	Regarding claims 10-18, claim 10 uses the term circuitry.  Circuitry is a known term in the art of communication systems and is not being interpreted under 36 USC 112f.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-9, claim 1 recites ‘…using a first channel to transmit the first link-layer packet to an electronic device external to the wireless device…determining if a transmission of the first link-layer packet satisfies a condition…using a second channel to transmit the second link-layer packet to the electronic device, and using the first channel to transmit the first link-layer packet to the electronic device concurrently…’  These limitations are unclear.  That is, the first part of the claim seems to suggest the first packet is sent and then it is determined if there was a problem with this transmission.  However, the second part of the claim seems to suggest that both packets are sent at the same time.  Therefore, it is unclear if there are two first packets and unclear if the packets are sent at the same time or at different times and it is unclear when the condition is actually measured.  Claims 2-9 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

	Regarding claims 4-5, claim 4 recites ‘wherein both the first channel and the second channel are established by a network module within the wireless device having an IP address, and the first channel and the second channel correspond to different bands…’  It is unclear if each channel has a separate different IP address or if Applicant is claiming there is one IP address for both channels.  Claim 5 does not cure the deficiencies of claim 4.

Regarding claim 8, claim 8 recites ‘…determining if a privilege of the first channel is not granted; wherein if the privilege of the first channel is not granted, the transmission of the first link-layer packet satisfies the condition…’  It is unclear what Applicant means by the term privilege.  Privilege is defined as a right, immunity, or benefit enjoyed by a particular person or a restricted group of people beyond the advantages of most; the unearned and mostly unacknowledged societal advantage that a restricted group of people has over another group; a special right, immunity, or exemption granted to persons in authority or office to free them from certain obligations or liabilities; a grant to an individual, corporation, etc., of a special right or immunity, under certain conditions; or the principle or condition of enjoying special rights or immunities.  None of these definitions seem to fit the claim.  Does Applicant mean a grant for use of the first channel or something else?  Please clarify.

Regarding claims 10-18, claim 10 recites ‘…using a first channel to transmit the first link-layer packet to an electronic device external to the wireless device…determining if a transmission of the first link-layer packet satisfies a condition…using a second channel to transmit the second link-layer packet to the electronic device, and using the first channel to transmit the first link-layer packet to the electronic device concurrently…’  These limitations are unclear.  That is, the first part of the claim seems to suggest the first packet is sent and then it is determined if there was a problem with this transmission.  However, the second part of the claim seems to suggest that both packets are sent at the same time.  Therefore, it is unclear if there are two first packets and unclear if the packets are sent at the same time or at different times and it is unclear when the condition is actually measured.  Claims 1-18 do not cure the deficiencies of claim 10 and are rejected for similar reasons.

	Regarding claims 13-14, claim 13 recites ‘wherein both the first channel and the second channel are established by a network module within the wireless device having an IP address, and the first channel and the second channel correspond to different bands…’  It is unclear if each channel has a separate different IP address or if Applicant is claiming there is one IP address for both channels.  Claim 14 does not cure the deficiencies of claim 13.

Regarding claim 17, claim 17 recites ‘…determining if a privilege of the first channel is not granted; wherein if the privilege of the first channel is not granted, the transmission of the first link-layer packet satisfies the condition…’  It is unclear what Applicant means by the term privilege.  Privilege is defined as a right, immunity, or benefit enjoyed by a particular person or a restricted group of people beyond the advantages of most; the unearned and mostly unacknowledged societal advantage that a restricted group of people has over another group; a special right, immunity, or exemption granted to persons in authority or office to free them from certain obligations or liabilities; a grant to an individual, corporation, etc., of a special right or immunity, under certain conditions; or the principle or condition of enjoying special rights or immunities.  None of these definitions seem to fit the claim.  Does Applicant mean a grant for use of the first channel or something else?  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Periyalwar (2014/0148152).

Regarding claim 1, Periyalwar discloses a wireless communication method of a wireless device, comprising:  (See Periyalwar fig. 11, for example; wireless network that communicates)
generating a first link-layer packet in a data link layer of the wireless device; 
using a first channel to transmit the first link-layer packet to an electronic device external to the wireless device; (See Periyalwar para. 87, fig. 8; transmitting a first copy of the selected packets to the IP layer of the protocol stack (e.g. it is generated before it is transmitted) associated with the UMTS/GSM which contains a channel for sending the packet wirelessly using the Radio Layers (e.g. Link Layer); transmitting device is wireless device; receiving end is electronic device external; see also para. 86 last sentence; Each RAT independently models its full protocol stack)
determining if a transmission of the first link-layer packet satisfies a condition; (See Periyalwar para. 87, fig. 8; determining if a packet is given priority reliable transmission (e.g. a condition))
when the transmission of the first link-layer packet satisfies the condition, generating a second link-layer packet in the data link layer by duplicating data within the first link-layer packet; and  
using a second channel to transmit the second link-layer packet to the electronic device, and using the first channel to transmit the first link-layer packet to the electronic device concurrently. (See Periyalwar para. 87, fig. 8; once a packet has been tagged as having priority, transmitting a second copy of the selected packets to the IP layer of the protocol stack (e.g. it is generated before it is transmitted) associated with the second RAT (e.g. WiFi) which contains a channel for sending the packet wirelessly using the Radio Layers (e.g. link layer); transmitting device is wireless device; receiving end is electronic device external; see also para. 86 last sentence; Each RAT independently models its full protocol stack; see also abstract, para. 19; RATs are used concurrently)

	Regarding claim 2, Periyalwar discloses the wireless communication method of claim 1, wherein the first channel is established by using a first network module of the wireless device, the second channel is established by using a second network module of the wireless device, and the first network module and the second network module correspond to different Internet Protocol (IP) addresses. (See Periyalwar fig. 8; separate IP layers for different RATs (e.g. different modules); para. 81 supported RATs have respective IP addresses (e.g. different IP addresses))

Regarding claim 4, Periyalwar discloses the wireless communication method of claim 1, wherein both the first channel and the second channel are established by a network module within the wireless device having an IP address, and the first channel and the second channel correspond to different bands.  (See Periyalwar fig. 8, para. 87; separate IP layers for different RATs (e.g. collectively the entire stack is a network module) ; para. 81 supported RATs have at least an IP address; UMTS and WiFi operate on different bands)

	Regarding claim 5, Periyalwar discloses the wireless communication method of claim 4, wherein the network module is a Wi-Fi module. (See Periyalwar fig. 8, para. 87; separate IP layers for different RATs (e.g. collectively the entire stack is a network module) ; para. 81 supported RATs have at least an IP address; UMTS and WiFi operate on different bands; entire stack has WiFi functionality (e.g. WiFi module))

Regarding claim 8, Periyalwar discloses the wireless communication method of claim 1, wherein the step of determining if the transmission of the first link-layer packet satisfies the condition comprises:
determining if a privilege of the first channel is not granted; wherein if the privilege of the first channel is not granted, the transmission of the first link-layer packet satisfies the condition. (See Periyalwar para. 87, 74, fig. 8; determining if a packet is given priority reliable transmission (e.g. a condition); privilege is whether packet is given tag regular or not; if not regular (e.g. privilege not granted) then condition satisfied)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Kronander (2012/0064902).

	Regarding claim 3, Periyalwar discloses the wireless communication method of claim 2, wherein the first network module is one of a Wi-Fi module and a cellular module, and the second network module is the other one of the Wi-Fi module and the cellular module.  (See Periyalwar para. 87; WiFi and UMTS (e.g. cellular))
	Periyalwar does not explicitly disclose wherein the cellular module could be LTE.  However, Kronander does disclose wherein the cellular module could be LTE.  (See Kronander para. 7)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar to include the teaching wherein the cellular module could be LTE of Kronander with the motivation being to provide compatibility with the latest standards and further to allow for interoperability with systems that use LTE and further to conform to known standards (3GPP LTE) which saves time and money and further to increase speed and reduce delay (LTE may be faster than for example UMTS).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Periyalwar (2014/0148152).

Regarding claim 10, Periyalwar discloses a wireless device, comprising:
a circuitry configured to perform the steps of:  (See Periyalwar para. 87, fig. 8; transmitting device is wireless device; device has circuitry including but not limited to processor executing an algorithm stored in memory and transceiver(s))
generating a first link-layer packet in a data link layer of the wireless device;
using a first channel to transmit the first link-layer packet to an electronic device external to the wireless device; (See Periyalwar para. 87, fig. 8; transmitting a first copy of the selected packets to the IP layer of the protocol stack (e.g. it is generated before it is transmitted) associated with the UMTS/GSM which contains a channel for sending the packet wirelessly using the Radio Layers (e.g. Link Layer); transmitting device is wireless device; receiving end is electronic device external; see also para. 86 last sentence; Each RAT independently models its full protocol stack)
determining if a transmission of the first link-layer packet satisfies a condition; (See Periyalwar para. 87, fig. 8; determining if a packet is given priority reliable transmission (e.g. a condition))
when the transmission of the first link-layer packet satisfies the condition, generating a second link-layer packet in the data link layer by duplicating data within the first link-layer packet; and
using a second channel to transmit the second link-layer packet to the electronic device, and using the first channel to transmit the first link-layer packet again to the electronic device concurrently. (See Periyalwar para. 87, fig. 8; once a packet has been tagged as having priority, transmitting a second copy of the selected packets to the IP layer of the protocol stack (e.g. it is generated before it is transmitted) associated with the second RAT (e.g. WiFi) which contains a channel for sending the packet wirelessly using the Radio Layers (e.g. link layer); transmitting device is wireless device; receiving end is electronic device external; see also para. 86 last sentence; Each RAT independently models its full protocol stack; see also abstract, para. 19; RATs are used concurrently)

Regarding claim 11, Periyalwar discloses the wireless device of claim 10, wherein the first channel is built by using a first network module of the wireless device, the second channel is established by using a second network module of the wireless device, and the first network module and the second network module correspond to different Internet Protocol (IP) addresses. (See Periyalwar fig. 8; separate IP layers for different RATs (e.g. different modules); para. 81 supported RATs have respective IP addresses (e.g. different IP addresses))

Regarding claim 13, Periyalwar discloses the wireless device of claim 10, wherein both the first channel and the second channel are built by a network module within the wireless device having an IP address, and the first channel and the second channel correspond to different bands. (See Periyalwar fig. 8, para. 87; separate IP layers for different RATs (e.g. collectively the entire stack is a network module) ; para. 81 supported RATs have at least an IP address; UMTS and WiFi operate on different bands)

Regarding claim 14, Periyalwar discloses the wireless device of claim IB, wherein the network module is a Wi-Fi module. (See Periyalwar fig. 8, para. 87; separate IP layers for different RATs (e.g. collectively the entire stack is a network module) ; para. 81 supported RATs have at least an IP address; UMTS and WiFi operate on different bands; entire stack has WiFi functionality (e.g. WiFi module))

Regarding claim 17, Periyalwar discloses the wireless device of claim 10, wherein the step of determining if the transmission of the first link-layer packet satisfies the condition comprises: determining if a privilege of the first channel is not granted; wherein if the privilege of the first channel is not granted, the transmission of the first link-layer packet satisfies the condition. (See Periyalwar para. 87, 74, fig. 8; determining if a packet is given priority reliable transmission (e.g. a condition); privilege is whether packet is given tag regular or not; if not regular (e.g. privilege not granted) then condition satisfied)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Kronander (2012/0064902).

Regarding claim 12, Periyalwar discloses the wireless device of claim 11, wherein the first network module is one of a Wi-Fi module and a cellular module, and the second network module is the other one of the Wi-Fi module and the cellular module.  (See Periyalwar para. 87; WiFi and UMTS (e.g. cellular))
	Periyalwar does not explicitly disclose wherein the cellular module could be LTE.  However, Kronander does disclose wherein the cellular module could be LTE.  (See Kronander para. 7)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar to include the teaching wherein the cellular module could be LTE of Kronander with the motivation being to provide compatibility with the latest standards and further to allow for interoperability with systems that use LTE and further to conform to known standards (3GPP LTE) which saves time and money and further to increase speed and reduce delay (LTE may be faster than for example UMTS).

Allowable Subject Matter
Claims 6-7, 9, 15-16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/           Primary Examiner, Art Unit 2461